DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Specification
The specification is being objected to because the capitalized terms (e.g. Vertex, Edge, Vertex Index in para [006-0007]) indicate trade names or marks used in commerce.  Each term should be accompanied by the respective generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Claim Objections
Claims 1-2, 4-20 are objected to because of the following informalities:  the claims recite capitalized terms (e.g. Vertex, Edge, Vertex Index, Tag ID in claim 1) indicate trade names or marks used in commerce. However the claims fail to include a proper symbol indicating use in commerce such as ™, SM , or ® following each term,   Appropriate correction is required.

Claims 1-2, 8, 10-12, 15, 18, 20 are being objected to because of the following informalities: failure to spell out acronyms recited in the claims, such as and not limited to ID in claim 11, and API in claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a system comprising components of   a Graph Server, a Meta Server, and a Storage Server. The components of the claimed system may be interpreted as directed to software per se. Hence the claim system is directed to a software per se and fails to fall within at least one of the four categories of patent eligible subject matter.

It is suggested to incorporate at least one hardware component for directing the claimed system to at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler et al (Pub No. US 201/001937, hereinafter Broecheler) in view of Lee et al (Pub No. US 2019/0171736, hereinafter Lee).

With respect claim 1, Broecheler discloses a data processing method of a distributed graph database (Abstract), comprising: 
obtaining a write request of a Vertex or an Edge ([0031], [0034-0036], [0041], Fig 4-6: obtain a write request of vertex or edge as instruction for adding and modifying vertex and/or edge being received); 
generating a Vertex Index of the Vertex according to a TagID of the Vertex, wherein, the Vertex comprises a VertexID and the TagID ([0016], [0023], [0035-0036], Fig 3-4: generate a vertex index--corresponding to the Vertex Index--for the vertex according to a label—corresponding to the Tag ID--of the vertex among other type of information of the vertex, such as the identifier that corresponding the VertexID which is part of the vertex); writing the Vertex and the Vertex Index into a same Graph Partition by performing a hash operation on the VertexID and storing the Vertex and the Vertex Index in the Graph Partition ([0016],[0036-0039], Fig 3-4: perform a hash operation on the vertex identifier, index are store in a graph database); 
generating an Edge Index of the Edge according to an EdgeType of the Edge, wherein, the Edge comprises a Source VertexID and the EdgeType ([0026],[0035-0037]: generate an edge index according to a type of edge, and the edge includes a vertex identifier corresponds to a source vertex ID and a type corresponds to a edge type); writing the Edge and the Edge Index into same Graph Partition by performing a hash operation on the Source VertexID and storing the Edge and the Edge Index in the Graph Partition ([0016],[0036-0039], Fig 3-4: perform a hash operation on the vertex identifier, and store the edge and index are in a graph database); 
obtaining a data update request of the Vertex or the Edge, wherein, the data update request comprises a data record to be updated and data update information ([0041-00445]: receive a update request that comprises a data record , such as an entry to be updated and data updated information such as add, remove or modify); 
updating the Vertex or the Edge according to the data update information ([0043-0047]: update the vertex or edge according to the update information).
Broecheler does not explicitly disclose detecting whether the data record is valid; 
returning update failure information if the data record is invalid; and 
updating the Vertex or the Edge according to the data update information if the data record is valid.
However, Lee discloses detecting whether the data record is valid ([0034], [0044], [0046-0048]: determine whether the data record is valid or invalid); 
returning update failure information if the data record is invalid ([0044-0048]: return indication that corresponds to the update failure information which is merely a type of data if the data is invalid, such as an invalid entry corresponds to update failure information) ; and 
updating the Vertex or the Edge according to the data update information if the data record is valid ([0046], [0049-0051], [0059-0060]: update the vertex or edge according to the update information if the entry is valid).
Since both Broecheler and Lee are from the same field of endeavor as both are directed to graph database management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Broecheler and Lee to incorporate data validity detection with respect to a data update of Lee into Broecheler for update the vertex or edge as claim. The motivation to combine is to enhance data organization and improve database performances (Broecheler, [0002]; Lee, [0003]).

With respect to claim 11, Broecheler discloses a data processing system of a distributed graph database (Abstract, Fig 2), comprising a Graph Server ([0017-0022], Fig 2: a server such as a application server, or one of the node clusters), a Meta Server ([0017-0022], Fig 2: a sever, such as one of the nodes, that implement the distribute graph database), and a Storage Server ([0017-0022], Fig 2: a server, a node that servers as storing data); wherein: 
the Graph Server obtains a write request of a Vertex or an Edge ([0017-0022], [0031], [0034-0036], [0041], Fig 4-6: obtain a write request of vertex or edge as instruction for adding and modifying vertex and/or edge being received); 
the Meta Server generates a Vertex Index of the Vertex according to a TagID of the Vertex, wherein, the Vertex comprises a VertexID and the TagID ([0016-0022], [0023], [0035-0036], Fig 3-4: generate a vertex index--corresponding to the Vertex Index--for the vertex according to a label—corresponding to the Tag ID--of the vertex among other type of information of the vertex, such as the identifier that corresponding the VertexID which is part of the vertex), and writes the Vertex and the Vertex Index into a same Graph Partition by performing a hash operation on the VertexID ([0016],[0036-0039], Fig 3-4: perform a hash operation on the vertex identifier, index are store in a graph database); 
the Storage Server stores the Vertex and the Vertex Index in the Graph Partition ([0017-0024], [0036-0037], [0039-00041]: store the vertex and index in the graph partition represented by the cluster); 
the Meta Server generates an Edge Index of the Edge according to an EdgeType of the Edge, wherein, the Edge comprises a Source VertexID and the EdgeType ([0026],[0035-0037]: generate an edge index according to a type of edge, and the edge includes a vertex identifier corresponds to a source vertex ID and a type corresponds to a edge type), and writes the Edge and the Edge Index into a same Graph Partition by performing hash a operation on the Source VertexID([0016],[0036-0039], Fig 3-4: perform a hash operation on the vertex identifier, and store the edge and index are in a graph database); 
the Storage Server stores the Edge and the Edge Index in the Graph Partition ([0017-0024], [0035-0037], [0039-00044]: store the edge and index in the graph partition represented by the cluster); 
the Graph Server obtains a data update request of the Vertex or the Edge, wherein, the data update request comprises a data record to be updated and data update information ([0017-0022], [0041-00445]: receive a update request that comprises a data record , such as an entry to be updated and data updated information such as add, remove or modify);
the Storage Server updates the Vertex or the Edge according to the data update information ((([0017-0022], [0043-0047]: update the vertex or edge according to the update information).
Broecheler does not explicitly disclose the Storage Server detects whether the data record is valid; the Storage Server returns update failure information if the data record is invalid; and 
the Storage Server updates the Vertex or the Edge according to the data update information if the data record is valid.
However, Lee discloses the Storage Server detects whether the data record is valid; the Storage Server returns update failure information if the data record is invalid([0044-0048], Fig 1: return indication that corresponds to the update failure information which is merely a type of data if the data is invalid, such as an invalid entry corresponds to update failure information); and 
the Storage Server updates the Vertex or the Edge according to the data update information if the data record is valid ([0046], [0049-0051], [0059-0060]: update the vertex or edge according to the update information if the entry is valid).
Since both Broecheler and Lee are from the same field of endeavor as both are directed to graph database management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Broecheler and Lee to incorporate data validity detection with respect to a data update of Lee into Broecheler for update the vertex or edge as claim. The motivation to combine is to enhance data organization and improve database performances (Broecheler, [0002]; Lee, [0003]).

With respect to claims 2 and 12, the combined teachings of Broecheler and Lee further disclose wherein, the step of generating a Vertex Index of the Vertex according to a TagID of the Vertex and the step of generating an Edge Index of the Edge according to an EdgeType of the Edge comprises: 
creating a Vertex IndexID according to the TagID on the basis of a Tag Schema, wherein, the Vertex Index comprises the Vertex IndexID, a Graph PartitionID, a Data Type and a Property (Broecheler, [0016], [0023], [0035]; Lee, [0032], [0043]: generate a vertex index based on a schema and comprises different types of information, including and not limited to the vertex index ID, graph partition ID, data type and property, which are merely type of data which are not necessary being functionally involved);and 
creating an Edge IndexID according to the EdgeType on the basis of an Edge Schema, wherein, the Edge Index comprises the Edge IndexID, a Graph PartitionID, a Data Type and a Property(Broecheler, [0016], [0026], [0035-0037[0052]; Lee, [0031-0032]: generate a edge index based on a schema and comprises with different types of information, including and not limited to the edge index ID, graph partition ID, data type and property, which are merely type of data which are not necessary being functionally involved).
With respect to claims 3 and 13, the combined teachings of Broecheler and Lee further disclose wherein, the step of detecting whether the data record is valid comprises: 
detecting whether the data record exists (Lee, [0034-0035], [0040]: detect whether the record/entry exists);  
determining whether the data record has expired if the data record exists(Lee, [0034], [0044-0045], [0048]: determine whether the data record/entry is expired in view of the valid time window); 
determining the data record is valid if the data record exists and the data record has not expired (Lee, [0034],[0044]: valid record/entry when valid time window); and 
determining the data record is invalid if the data record does not exist or the data record has expired (Lee, [0045], [0048] invalid when outside of the valid time window).
With respect to claims 4 and 14, the combined teachings of Broecheler and Lee further disclose wherein, the step of detecting whether the data record is valid and the step of updating the Vertex or the Edge according to the data update information if the data record is valid (Broecheler, [0045]; Lee, [0034])comprises: 
detecting whether the data record is valid (Lee, [0034-0035], [0040]: detect whether the record/entry exists); 
determining whether the data record meets a preset filter condition if the data record is valid (Lee, [0034], [0044-0045], [0048]: determine whether the data record/entry meets the preset filter of  valid time window); 
returning filtering failure information if the data record does not meet the preset filter condition (see Lee, [0044-0048]: return indication that corresponds to the update failure information which is merely a type of data if the data is invalid); and 
updating the Vertex or the Edge according to the data update information if the data record meets the preset filter condition(Broecheler, [0043-0047]; Lee, [0046], [0049-0051], [0059-0060]: update the vertex or edge according to the update information if the entry meets condition and hence is considered as valid).

With respect to claims 5 and 15, the combined teachings of Broecheler and Lee further disclose wherein, the step of obtaining a data update request of a Vertex or an Edge and the step of updating the Vertex or the Edge according to the data update information comprises: 
determining a Graph Partition of the data update request by performing a hash operation on the VertexID or the Source VertexID after obtaining the data update request of the Vertex or the Edge (Broecheler, [0037], [0050]: perform hash operation); 
updating the Vertex and the Vertex Index by the Graph Partition sequentially according to the data update information; or updating the Edge and the Edge Index by the Graph Partition sequentially according to the data update information (the term “or” indicates option and only one of the listed is need to read on the limitation; Broecheler, [0023-0024], [0043-0047]; Lee, [0046], [0049-0051], [0059-0060]: update the vertex or edge according to the update information sequentially, such as via sorting).

With respect to claims 6 and 16, the combined teachings of Broecheler and Lee further disclose wherein, before the step of updating the Vertex or the Edge according to the data update information, the method further comprises: 
detecting whether Vertex Index information or Edge Index information exists in the data update request (Broecheler, [0032], [0043]; Lee, [0034-0035], [0040]: detect whether the information exists); 
updating the Vertex Index information or the Edge Index information synchronously if the Vertex Index information or the Edge Index information exists (Broecheler, [0023-0024], [0032], [0043-0047]; Lee, [0046], [0049-0051], [0059-0060]: update the vertex or edge information when condition is met, e.g. information exist); and
 skipping updating the Vertex Index information or the Edge Index information if the Vertex Index information or the Edge Index information does not exist (Broecheler, [0043], [0045]; Lee, [0046]: skip update when condition is not met, e.g. information not exist).
With respect to claims 7 and 17, the combined teachings of Broecheler and Lee further disclose wherein, the data update request comprises the data record to be updated and data update information, and the method further comprises: 
if the data record is an edge update record, when it is determined that the Edge has a related edge, updating data of the Edge according to the data update information (Broecheler, [0023-0024], [0032], [0043-0047]; Lee, [0046], [0049-0051], [0059-0060]: update the edge information when condition is met, e.g. when edge information needs update); and 
updating the related edge synchronously by the edge update record (Broecheler, [0023-0024], [0032], [0043-0047]; Lee, [0046], [0049-0051], [0059-0060]: update the related edge information as the graph database is being updated accordingly).
With respect to claims 8 and 18, the combined teachings of Broecheler and Lee further disclose wherein, after the step of writing the Vertex and the Vertex Index into a same Graph Partition or the step of the Edge and the Edge Index are written into same Graph Partition, the method further comprises: 
obtaining a data query request sent by an API Client, verifying the validity of the data query request by calling a Metadata Server, sending the data query request to a Graph Partition in a Storage Server by a Storage Client, performing parallel index scanning on the Graph Partition according to the data query request, wherein, a query range of the data query request is determined by a Graph PartitionID and the TagID, or determined by a Graph PartitionID and the EdgeType (Broecheler, [0016-001, [0023], [0032]; Lee, [0039], [0041], [0045]: obtain query, perform searching by scanning); and 
obtaining result set by querying the Storage Server, summarizing the result set and returning summarized result set to the API Client (Broecheler, [0017], [0046]; Lee, [0066]: obtain result to the client/user). 
With respect to claims 9 and 19, the combined teachings of Broecheler and Lee further disclose wherein, the step of performing parallel index scanning on the Graph Partition according to the data query request comprises: 
generating an Error Code by the Storage Server when an error occurs in performing parallel index scanning on the Graph Partition (Broecheler, [0022], [0032], [0043]; Lee,  [0040], [0048]: detect error which is merely a type of information, such as when data doesn’t exit); and 
locating the Graph Partition where the error occurs in the index scan according to the Error Code (Broecheler, [0032], [0043]; Lee, [0034-0035], [0040]: locate error).
With respect to claims 10 and 20, the combined teachings of Broecheler and Lee further disclose  wherein, after the step of writing the Vertex and the Vertex Index into a same Graph Partition or the step of writing the Edge and the Edge Index into a same Graph Partition, the method further comprises:
obtaining a data deletion request (Broecheler, [0031], [0036]; Lee, [0019], [0039]: data deletion request is obtained); 
determining a Graph Partition for the data deletion request by performing a hash operation on the VertexID of the Vertex or the Source VertexID of the Edge of the data deletion request  (Broecheler, [0037], [0050]: perform hash operation); 
obtaining preset deletion data in the data deletion request in the Graph Partition according to the VertexID of the Vertex or the Edge Type of the Edge (Broecheler, [0031], [0036]; Lee, [0019], [0039]:obtain delete data deletion); and 
performing atomic deletion operation on the preset deletion data (Broecheler, [0031], [0036]; Lee, [0019], [0039]: perform data deletion). 

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168